Exhibit 10.1
 
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement (this “Agreement”) is made and entered into as of
August 2, 2012, by and among Sigma Designs, Inc. (the “Company”) and the
entities and natural persons listed on Exhibit A hereto and their respective
Affiliates (collectively, “Potomac”) (each of the Company and Potomac, a “Party”
to this Agreement, and collectively, the “Parties”).
 
RECITALS
 
WHEREAS, the Company and Potomac have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;
 
WHEREAS, Potomac is deemed to beneficially own shares of common stock of the
Company (the “Common Stock”) totaling, in the aggregate, 2,594,783 shares, or
approximately 7.9%, of the Common Stock issued and outstanding on the date
hereof;
 
WHEREAS, Potomac duly submitted a nomination letter to the Company on April 5,
2012 (the “Nomination Letter”) nominating a slate of three (3) director
candidates for election to the Company’s board of directors (the “Board”) at the
2012 annual meeting of shareholders of the Company (including any adjournment or
postponement thereof (the “2012 Annual Meeting”);
 
WHEREAS, on June 20, 2012, Potomac filed a definitive proxy statement on
Schedule 14A with the Securities and Exchange Commission (the “SEC”) related to
the matters set forth in the Nomination Letter; and
 
WHEREAS the Company and the members of Potomac have determined to come to an
agreement with respect to the election of members of the Company’s board of
directors (the “Board”) at the 2012 Annual Meeting, certain matters related to
the 2012 Annual Meeting and certain other matters, as provided in this
Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:
 
1.             Board Matters; 2012 Annual Meeting; Committees.
 
(a)           The Company and Potomac have agreed that following the 2012 Annual
Meeting the Board shall be composed of five (5) directors, including (i) two (2)
director candidates nominated by Potomac, Eric B. Singer and Mark J. Bonney (the
“Potomac Nominees”), (ii) two (2) director candidates nominated by the Company,
Thinh Q. Tran and Lung C. Tsai (the “Company Nominees”) and (iii) Maury Austin,
an independent director candidate deemed mutually agreeable to both the Company
and Potomac.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The Company and Potomac have agreed that the 2012 Annual Meeting
shall be held on August 7, 2012, and in order to effectuate the election of the
Potomac Nominees and the Company Nominees at the 2012 Annual Meeting in
accordance with Section 1(a) and with respect to the proposal relating to the
election of directors, (i) at least one of Eric B. Singer or Paul J. Solit, the
Potomac proxyholders, shall appear in person at the 2012 Annual Meeting and
cumulatively vote all shares of Common Stock of the Company represented by
properly executed GOLD proxy cards only in favor of the election of the Potomac
Nominees, unless any such properly executed GOLD proxy cards instruct otherwise
so as to withhold authority to cumulate votes in such manner or any such
properly executed GOLD proxies are marked “WITHHOLD” with respect to the
election of one or more of the Potomac Nominees, in which case the shares
represented by such proxies shall not be cumulated with respect to the director
candidate(s) so indicated, but only to the extent so indicated, and (ii) at
least one of Thinh Q. Tran and Thomas E. Gay III, the Company’s proxyholders,
shall appear in person at the 2012 Annual Meeting and cumulatively vote all
shares of Common Stock of the Company represented by properly executed WHITE
proxy cards only in favor of the election of the Company Nominees, unless any
such properly executed WHITE proxy cards instruct otherwise so as to withhold
authority to cumulate votes in such manner or any such properly executed WHITE
proxies are marked “WITHHOLD” with respect to the election of one or more of the
Company’s director nominees, in which case the shares represented by such
proxies shall not be cumulated with respect to the director candidate(s) so
indicated, but only to the extent so indicated.  To the extent Potomac votes the
shares of Common Stock that it beneficially owns at the 2012 Annual Meeting and
not by way of a GOLD proxy card, Potomac agrees to vote all such shares with
respect to the proposal relating to the election of directors only in favor of
the election of the Potomac Nominees.
 
(c)            If the preliminary voting results at the 2012 Annual Meeting
indicate that the Potomac Nominees and the Company Nominees have been elected to
the Board, then Potomac and the Company agree to waive any right to a challenge
or review the voting results tabulated by the Independent Inspector of Elections
and will consent to the certification of the voting results electing the Potomac
Nominees and the Company Nominees as of the date of the Annual Meeting.
 
(d)           The Company hereby confirms that the Board and all applicable
committees of the Board have taken all necessary action such that effective
immediately following the conclusion of the 2012 Annual Meeting the Board shall
be increased to five (5) members.
 
(e)           Prior to the execution of this Agreement, the Corporate Governance
and Nominating Committee of the Board shall have reviewed and reasonably
approved, in accordance with the Company’s corporate governance guidelines and
the charter of the Corporate Governance and Nominating Committee, the
qualifications of Mr. Austin to serve as a member of the Board and recommended
to the Board that immediately following the 2012 Annual Meeting the Board
appoint Mr. Austin to fill the vacancy created pursuant to Section 1(d) to serve
as a director, in accordance with Section 1(a).
 
(f)           The Company and Potomac each agree to take such other actions as
are within its power to cause the newly-elected Board to appoint Maury Austin to
fill the vacancy created pursuant to Section 1(d) to serve as a director of the
Board for a term to expire at the 2013 annual meeting of shareholders of the
Company (the “2013 Annual Meeting”), including the holding of a formal board
meeting immediately following the 2012 Annual Meeting for the purpose of
approving such appointment.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           The Parties agree that if (i) for any reason the 2012 Annual
Meeting is postponed or adjourned beyond August 17, 2012 or (ii) the voting at
the 2012 Annual Meeting does not result in the election of the Potomac Nominees
and the Company Nominees in accordance with Section 1(a), the Parties will, in
good faith and as promptly as practicable, take any actions that may be required
by either Party in order to reconstitute the Board to five (5) members in a
manner consistent with the composition of the Board as set forth in Section
1(a).
 
(h)           At least one of Eric B. Singer or Paul J. Solit, the Potomac
proxyholders, shall appear in person at the 2012 Annual Meeting and vote all
shares of Common Stock of the Company represented by properly executed GOLD
proxy cards and all shares of Common Stock beneficially owned by Potomac in
favor of (i) the ratification of the Company’s independent registered public
accounting firm and (ii) the advisory vote on the executive compensation of the
Company’s named executive officers, which is consistent with the recommendation
of Institutional Shareholder Services Inc. on such proposals, unless any such
properly executed GOLD proxy cards instruct otherwise.
 
(i)           The Company and Potomac agree that upon the execution of this
Agreement and prior to the conclusion of the 2012 Annual Meeting neither Party
will take any actions inconsistent with either the spirit of this Agreement or
the purpose of effecting the composition of the Board as set forth in Section
1(a).
 
(j)           The Company agrees that prior to the 2013 Annual Meeting, if
either or both of the Potomac Nominees is unable to serve as a director, resigns
as a director or is removed as a director, and at such time Potomac beneficially
owns in the aggregate at least the lesser of 5.0% of the Company’s then
outstanding Common Stock and 1,645,224 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments), Potomac shall have the ability to recommend a substitute
person(s), who will qualify as “independent” pursuant to the listing standards
of NASDAQ Stock Market, to fill the resulting vacancy or vacancies, subject to
the approval of the Corporate Governance and Nominating Committee after
consideration in good faith and exercising its fiduciary duties, which approval
shall not be unreasonably withheld (any such replacement nominee(s) appointed in
accordance with the provisions of this Section 1(j) shall be referred to
individually as the “Potomac Replacement Director”).  In the event the Corporate
Governance and Nominating Committee does not accept a substitute person
recommended by Potomac, Potomac will have the right to recommend additional
substitute person(s), subject to the terms of this Section 1(j), for
consideration by the Corporate Governance and Nominating Committee.  Upon the
acceptance of a Potomac Replacement Director nominee by the Corporate Governance
and Nominating Committee, the Board will appoint such Potomac Replacement
Director to the Board no later than five (5) business days after the Corporate
Governance and Nominating Committee’s recommendation of such Potomac Replacement
Director.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)           If, prior to the 2013 Annual Meeting, Lung Tsai is unable to serve
as a director, resigns as a director or is removed as a director, then the Board
shall work to identify a replacement director candidate who will qualify as
“independent” pursuant to the listing standards of NASDAQ Stock Market, to fill
the resulting vacancy, subject to the approval of the Corporate Governance and
Nominating Committee after consideration in good faith and exercising its
fiduciary duties (any such replacement nominee appointed in accordance with the
provisions of this Section 1(k) shall be referred to individually as the
“Replacement Director”).  As part of this process, the Corporate Governance and
Nominating Committee and the Board shall take into account and consider in good
faith any director candidate recommended by the remaining Company Nominee.  Upon
the acceptance of a Replacement Director nominee by the Corporate Governance and
Nominating Committee, the Board will appoint such Company Replacement Director
to the Board no later than five (5) business days after the Corporate Governance
and Nominating Committee’s recommendation of such Replacement Director.
 
(l)             The Company agrees that the size of the Board shall not be
increased to more than five (5) directors prior to the conclusion of the 2013
Annual Meeting without the approval of the Board, including the unanimous
approval of the Potomac Nominees.
 
(m)           The Parties hereto acknowledge that the only matters that may be
presented by the Company for consideration at the 2012 Annual Meeting are (i)
the election of directors, (ii) the ratification of the Company’s independent
registered public accounting firm and (iii) the advisory vote on the executive
compensation of the Company’s named executive officers.
 
(n)           The Company agrees that from the date hereof through the first
date that the Board is composed of the five (5) directors specified in Section
1(a), the Company will not (i) enter into any new, or modify any existing,
employment, consulting or severance agreements or arrangements with any of the
Company’s officers, directors or consultants or (ii) take any action to limit or
restrict the rights of its shareholders by amending the Company’s Amended and
Restated Bylaws (the “Bylaws”) or otherwise.
 
(o)           Potomac agrees that it will cause its Affiliates and Associates to
comply with the terms of this Agreement.  As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in Rule
12b-2 promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder (the “Exchange Act”) and shall include all persons or entities that
at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.
 
(p)           Upon the conclusion of the 2012 Annual Meeting, the Board shall
work with management of the Company to promptly develop a plan to improve
efficiencies within the organization and to bring expenses in line with revenue.
 
(q)           Effective immediately following the conclusion of the 2012 Annual
Meeting, Lung C. Tsai will be appointed as Chairman of the Board in accordance
with Article V of the Bylaws, until such time as Mr. Tsai’s replacement as
Chairman of the Board is appointed by the Board or Mr. Tsai is no longer serving
as a director on the Board.
 
 
4

--------------------------------------------------------------------------------

 
 
(r)            As promptly as practicable following the conclusion of the 2012
Annual Meeting, the Company shall, in accordance with Section 311 of the
Corporations Code of California and Article IV of the Bylaws, take all necessary
action in furtherance of reconstituting the committees of the Board as follows:
 
Compensation
Committee
 
Audit Committee
 
Corporate
Governance and
Nominating
Committee
Maury Austin
 
Maury Austin*
 
Maury Austin
Eric B. Singer*
 
Mark J. Bonney
 
Mark J. Bonney*
Lung C. Tsai
 
Lung C. Tsai
 
Eric B. Singer
       
Lung C. Tsai

 

--------------------------------------------------------------------------------

* Chairman
 
2.             Standstill Provisions.
 
(a)           Potomac agrees that, from the date of this Agreement until the
earlier of (i) the date that is (ten) 10 business days prior to the deadline for
the submission of shareholder nominations for the 2013 Annual Meeting pursuant
to the Company’s bylaws and (ii) the date that is one-hundred (100) days prior
to the first anniversary of the 2012 Annual Meeting (the “Standstill Period”),
neither it nor any of its Affiliates or Associates under its control or
direction will, and it will cause each of its Affiliates and Associates under
its control not to, directly or indirectly, in any manner:
 
(i)           solicit, or encourage or in any way engage in any solicitation of,
any proxies or consents or become a “participant” in a “solicitation” as such
terms are defined in Regulation 14A under the Exchange Act of proxies or
consents (including, without limitation, any solicitation of consents that seeks
to call a special meeting of shareholders), in each case, with respect to
securities of the Company;
 
(ii)          advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of shareholders, except in accordance with Section 1, or seek to
do so;
 
(iii)         form, join or in any way participate in any “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to the Common
Stock (other than a “group” that includes all or some of the persons identified
on Exhibit A, but does not include any other entities or persons not identified
on Exhibit A as of the date hereof); provided, however, that nothing herein
shall limit the ability of an Affiliate of Potomac to join the “group” following
the execution of this Agreement, so long as any such Affiliate agrees to be
bound by the terms and conditions of this Agreement;
 
(iv)         deposit any Common Stock in any voting trust or subject any Common
Stock to any arrangement or agreement with respect to the voting of any Common
Stock, other than any such voting trust, arrangement or agreement solely among
the members of Potomac and otherwise in accordance with this Agreement;
 
 
5

--------------------------------------------------------------------------------

 
 
(v)           seek or encourage any person to submit nominations in furtherance
of a “contested solicitation” for the election or removal of directors with
respect to the Company; provided, however, that nothing herein will limit the
ability of Potomac to recommend a Potomac Replacement Director(s) in accordance
with Section 1(j);
 
(vi)           (A) make any proposal for consideration by shareholders at any
annual or special meeting of shareholders of the Company or (B) make any offer
or proposal (with or without conditions) with respect to a merger, acquisition,
disposition or other business combination involving Potomac and the Company or
any subsidiary or Affiliate of the Company, or encourage, initiate or support
any other third party in any such related activity or (C) make any public
communication in opposition to any Company acquisition or disposition activity
approved by the Board;
 
(vii)          seek, alone or in concert with others, representation on the
Board, except as specifically contemplated in Section 1;
 
(viii)         enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to the matters set forth in
this Section 2; or
 
(ix)            take any action which could cause or require the Company or any
Affiliate of the Company to make a public announcement regarding any of the
foregoing, publicly seek or request permission to do any of the foregoing,
publicly make any request to amend, waive or terminate any provision of this
Section 2 (including, without limitation, this Section 2(a)(ix), or make or seek
permission to make any public announcement with respect to any of the foregoing.
 
(b)           Nothing in this Section 2 shall prevent (i) Potomac from voting
its shares of Common Stock and all shares of Common Stock represented by
properly executed GOLD proxy cards in favor of the Potomac Nominees at the 2012
Annual Meeting in accordance with Section 1, (ii) Potomac from taking any
actions as contemplated in Section 1(f) in furtherance of reconstituting the
Board in a manner consistent with the composition of the Board as set forth in
Section 1(a) or (iii) either of the Potomac Nominees, or their respective
Potomac Replacement Director, as applicable, from taking any action in their
capacity as directors of the Company in accordance with their respective
fiduciary duties.
 
3.             Representations and Warranties of the Company.
 
The Company represents and warrants to Potomac that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.
 
 
6

--------------------------------------------------------------------------------

 
 
4.           Representations and Warranties of Potomac.
 
Potomac represents and warrants to the Company that (a) the authorized signatory
of Potomac set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind it thereto, (b) this Agreement has
been duly authorized, executed and delivered by Potomac, and is a valid and
binding obligation of Potomac, enforceable against Potomac in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, (c) the execution of this Agreement, the consummation of any
of the transactions contemplated hereby, and the fulfillment of the terms
hereof, in each case in accordance with the terms hereof, will not conflict
with, or result in a breach or violation of the organizational documents of
Potomac as currently in effect, (d) the execution, delivery and performance of
this Agreement by Potomac does not and will not violate or conflict with (i) any
law, rule, regulation, order, judgment or decree applicable to Potomac, or (ii)
result in any breach or violation of or constitute a default (or an event which
with notice or lapse of time or both could constitute such a breach, violation
or default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound, and (e)
as of the date of this Agreement, (i) Potomac is deemed to beneficially own in
the aggregate 2,594,783 shares of Common Stock and (ii) Potomac does not
currently have, and does not currently have any right to acquire, any interest
in any other securities of the Company or any Other Equity Rights.
 
5.           Press Release.
 
Promptly following the execution of this Agreement, the Company and Potomac
shall jointly issue a mutually agreeable press release (the “Mutual Press
Release”) announcing certain terms of this Agreement, in the form attached
hereto as Exhibit B.  Concurrent with the issuance of the Mutual Press Release,
the Company shall file a Current Report on Form 8-K, in the form previously
provided to Potomac or its counsel, with the Securities and Exchange Commission
describing the terms of this Agreement and attaching this Agreement as an
exhibit thereto.  Prior to the issuance of the Mutual Press Release, neither the
Company nor Potomac shall issue any press release or public announcement
regarding this Agreement without the prior written consent of the other
Party.  During the Standstill Period, neither the Company nor Potomac or the
Potomac Nominees shall make any public announcement or statement that is
inconsistent with or contrary to the statements made in the Mutual Press
Release, except as required by law or the rules of any stock exchange or with
the prior written consent of the other Party.
 
 
7

--------------------------------------------------------------------------------

 
 
6.           Specific Performance.
 
Each of the members of Potomac, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages).  It is accordingly agreed that
Potomac (or any of the entities and natural persons listed on Exhibit A), on the
one hand, and the Company, on the other hand (the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity.
 
7.           Expenses.
 
The Company shall reimburse Potomac for its reasonable, documented out-of-pocket
fees and expenses (including legal expenses) incurred in connection with the
matters related to the 2012 Annual Meeting, including, without limitation, the
Nomination Letter and activities in connection therewith, Potomac’s proxy
solicitation and activities in connection therewith, the filing of a
Schedule 13D in connection with this Agreement and the negotiation and execution
of this Agreement, provided that such reimbursement shall not exceed $400,000 in
the aggregate.
 
8.           Severability.
 
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated.  It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable.  In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.
 
9.           Notices.
 
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
 
8

--------------------------------------------------------------------------------

 
 
If to the Company:
Sigma Designs, Inc.
1778 McCarthy Blvd.
Milpitas, California 95035
Attention: Secretary
Telephone:  (408) 262-9003
Facsimile:  (408) 957-9740
 
with a copy (which shall not constitute notice) to:
Pillsbury Winthrop Shaw Pittman LLP
2475 Hanover Street
Palo Alto, California 94304-1114
Attention:  James J. Masetti and Stephen R. Rusmisel
Telephone:   (650) 233-4754 / (212) 858-1442
Facsimile:  (650) 233-4545 / (212) 858-1500
 
If to Potomac:
Potomac Capital Management LLC
825 Third Avenue, 33rd Floor
New York, New York 10022
Attention: Paul J. Solit
Telephone: (212) 257-6083
Facsimile:  (917) 464-8048
 
With a copy (which shall not constitute notice) to:
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Steve Wolosky
Telephone: (212) 451-2333
Facsimile:  (212) 451-2222



10.           Applicable Law; Jurisdiction.  This Agreement shall be governed in
all respects, including validity, interpretation and effect, by the laws of the
State of California applicable to contracts executed and to be performed wholly
within such state, without giving effect to the choice of law principles of such
state.  Each party hereto agrees, on behalf of itself and its Affiliates, that
any actions, suits or proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby will be brought solely and exclusively
in any state or federal court in the State of California (and the parties agree
on behalf of themselves and their respective Affiliates not to commence any
action, suit or proceeding relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth in Section 9 of this
Agreement will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in the State of California, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.
 
 
9

--------------------------------------------------------------------------------

 
 
11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile).
 
12.           Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries.
 
This Agreement contains the entire understanding of the Parties hereto with
respect to its subject matter.  There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein.  No modifications of this Agreement can
be made except in writing signed by an authorized representative of each the
Company and Potomac.  No failure on the part of any party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of such right, power or
remedy by such party preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law.  The
terms and conditions of this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns.  No
party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of Potomac, the prior written consent of the
Company, and with respect to the Company, the prior written consent of
Potomac.  This Agreement is solely for the benefit of the Parties hereto and is
not enforceable by any other persons.
 
13.           Mutual Non-Disparagement.
 
Each of the Parties covenants and agrees that, during the Standstill Period,
neither it nor any of its respective agents, subsidiaries, Affiliates,
successors, assigns, officers, key employees or directors and with respect to
Potomac the Potomac Nominees and Potomac Replacement Directors, shall in any way
disparage, call into disrepute, or otherwise defame or slander the other Parties
or such other Parties’ subsidiaries, Affiliates, successors, assigns, officers
(including any current officer of a Party or a Parties’ subsidiaries who no
longer serves in such capacity following the 2012 Annual Meeting), directors
(including any current director of a Party or a Parties’ subsidiaries who no
longer serves in such capacity following the 2012 Annual Meeting), employees,
stockholders, agents, attorneys or representatives, or any of their products or
services, in any manner that would damage the business or reputation of such
other Parties, their products or services or their subsidiaries, Affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, stockholders, agents, attorneys or representatives.
 
[The remainder of this page intentionally left blank]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.
 
SIGMA DESIGNS, INC.
           
By:
/s/ Thinh Q. Tran     Name: Thinh Q. Tran     Title: President and Chief
Executive Officer    

 
 
POTOMAC:
 

 
POTOMAC CAPITAL PARTNERS III, L.P.
     
By:
Potomac Capital Management III, L.L.C.
   
General Partner
     
By:
/s/ Paul J. Solit
 
Name:
Paul J. Solit
 
Title:
Co-Managing Member






 
POTOMAC CAPITAL MANAGEMENT III, L.L.C.
     
By:
/s/ Paul J. Solit
 
Name:
Paul J. Solit
 
Title:
Co-Managing Member






 
POTOMAC CAPITAL PARTNERS L.P.
     
By:
Potomac Capital Management, L.L.C.
   
General Partner
     
By:
/s/ Paul J. Solit
 
Name:
Paul J. Solit
 
Title:
Managing Member






 
POTOMAC CAPITAL MANAGEMENT, L.L.C.
     
By:
/s/ Paul J. Solit
 
Name:
Paul J. Solit
 
Title:
Managing Member




 
/s/ Paul J. Solit
 
PAUL J. SOLIT
     
/s/ Eric Singer
 
ERIC SINGER

 
[Signature Page to Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Potomac
 
POTOMAC CAPITAL PARTNERS III, L.P.
POTOMAC CAPITAL MANAGEMENT III, L.L.C.
POTOMAC CAPITAL PARTNERS L.P.
POTOMAC CAPITAL MANAGEMENT, L.L.C.
PAUL J. SOLIT
ERIC B. SINGER


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 


PRESS RELEASE

